                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 DAVID RONALD CAIN, JR.,                                        )
                                                                )
                                            Petitioner,         )    19 C 3748
                                                                )
                              vs.                               )    Judge Gary Feinerman
                                                                )
 DONALD HUDSON, Warden,                                         )
                                                                )
                                          Respondent.           )

                               MEMORANDUM OPINION AND ORDER

       David Cain, Jr., a federal prisoner imprisoned in this District, petitioned for a writ of

habeas corpus under 28 U.S.C. § 2241. Docs. 1, 12. The court dismissed the petition and

entered judgment. Docs. 21-23 (reported at 2020 WL 902892 (N.D. Ill. Feb. 25, 2020)). Cain

moves for reconsideration under Civil Rules 52(b) and 59(e). Doc. 24. His motion is denied.

                                            Background

       The court’s prior opinion sets forth the pertinent background. In brief, a jury convicted

Cain of sixteen counts, including Hobbs Act extortion, in violation of 18 U.S.C. § 1951; mail

fraud, in violation of § 1341; using fire to commit mail fraud, in violation of § 844(h)(1); using

fire to commit Hobbs Act extortion, in violation of § 844(h)(1); destruction of a civil aircraft, in

violation of § 32(a); and using fire to destroy a civil aircraft, in violation of § 844(h)(1). Doc.

12-2 at 132-133. On appeal, Cain argued, among other things, that there was insufficient

evidence to sustain his Hobbs Act extortion convictions. United States v. Cain, 671 F.3d 271,

279 (2d Cir. 2012). The Second Circuit affirmed, holding that “the jury had an ample

evidentiary basis from which to conclude that [Cain] … engaged in a sustained campaign to

intimidate [competitors] into handing over their businesses to him” and that “[t]he evidence was




                                                  1
more than sufficient for the jury to conclude beyond a reasonable doubt that Cain’s purpose was

to frighten his victims into ceding their rights to compete … to him.” Id. at 282-84. In so doing,

the court considered and rejected Cain’s arguments that “his conduct [could not] be described as

obtaining the victims’ property ‘with [their] consent’” and that “because the government

introduced no evidence that through [Cain’s] coercive conduct [he] obtained specific tree service

jobs or a quantifiable portion of the tree-service market, it failed to carry its burden under

Scheidler[ v. National Organization for Women, Inc., 537 U.S. 393 (2003)].” Id. at 279, 283

(second alteration in original).

       Cain then pursued ineffective assistance of counsel claims in a § 2255 motion. United

States v. Cain, 2017 WL 1456980 (W.D.N.Y. Apr. 25, 2017). The district court denied § 2255

relief, ibid., and then denied Cain’s subsequent motion under Rules 52(b) and 59(e), id. at *2-5.

       Cain then brought the present § 2241 petition in this court, invoking the savings clause in

§ 2255(e). Docs. 1, 12. Because Cain’s arguments could “be resolved most simply on the

merits,” Shepherd v. Krueger, 911 F.3d 861, 863 (7th Cir. 2018), the court considered the merits

of his § 2241 claims and rejected them. 2020 WL 902892, at *2-3. First, citing Mathis v. United

States, 136 S. Ct. 2243 (2016), Cain challenged two of his § 844(h)(1) convictions on the ground

that Hobbs Act extortion and destruction of a civil aircraft do not qualify as predicate offenses

under § 844(h)(1). 2020 WL 902892, at *2. The court rejected that challenge based on the text

of the statute. Ibid. Second, citing Ocasio v. United States, 136 S. Ct. 1423 (2016), Cain

challenged his § 1951 convictions on the ground that there was insufficient evidence to show, as

required by the Hobbs Act, that he obtained property with his victims’ consent. 2020 WL

902892, at *3. The court held that Ocasio described, rather than narrowed, the consent element




                                                  2
of Hobbs Act extortion, and that its description was consistent with the Second Circuit’s

evaluation of his argument on direct appeal. Ibid.

                                            Discussion

       Cain moves for reconsideration under Rules 52(b) and 59(e). Rule 59(e) provides: “A

motion to alter or amend a judgment must be filed no later than 28 days after the entry of

judgment.” Fed. R. Civ. P. 59(e). “Amendment of the judgment is proper only when ‘the

movant presents newly discovered evidence that was not available at the time of trial or if the

movant points to evidence in the record that clearly establishes a manifest error of law or fact.’”

Stragapede v. City of Evanston, 865 F.3d 861, 868 (7th Cir. 2017) (quoting In re Prince, 85 F.3d

314, 324 (7th Cir. 1996)). “A manifest error occurs when the district court commits a wholesale

disregard, misapplication, or failure to recognize controlling precedent.” Ibid. (internal quotation

marks omitted). A Rule 59(e) motion “is not appropriately used to advance arguments or

theories that could and should have been made before the district court rendered a judgment, or

to present evidence that was available earlier.” LB Credit Corp. v. Resolution Tr. Corp., 49 F.3d

1263, 1267 (7th Cir. 1995) (citations omitted).

       In seeking reconsideration, Cain contends that: (1) “this court overlooked controlling

law[] and facts”; (2) the Second Circuit’s reasoning on direct appeal “has been abrogated by

Ocasio”; and (3) this court “applied the wrong standard of review” in that it “did not find the

facts specifically and … sep[a]rately as required by [Civil] Rule 52(a).” Doc. 24 at 3-6.

       Cain’s first and second arguments raise the same core argument as did his § 2241

petition—i.e., that Ocasio altered the requirements of Hobbs Act extortion, such that his conduct

no longer meets the statutory requirements for the offense. Doc. 12 at 12-20. On

reconsideration, Cain maintains not just that Ocasio changed the definition of consent for Hobbs




                                                  3
Act extortion, but also that he was not properly convicted of extortion because “interfering with a

person’s rights is coercion, not extortion[,] because a right is not transferable property.” Doc. 24

at 4-5. Relying on United States v. Kirsch, 903 F.3d 213, 227 (2d Cir. 2018), which he cursorily

mentioned in his § 2241 petition, Doc. 12 at 19; Doc. 18 at 10 n.7, Cain posits that “the Second

Circuit’s application [in Kirsch] of a Supreme Court decision has opened the door to a previously

foreclosed claim.” Doc. 24 at 5. And citing Chazen v. Marske, 938 F.3d 851, 864 n.3 (7th Cir.

2019) (Barrett, J., concurring), Cain contends that “he is relying on both Ocasio and Kirsch” to

challenge the Second Circuit’s understanding of Hobbs Act extortion. Doc. 25 at 6 (emphasis

omitted).

       The trouble with Cain’s argument is that the Second Circuit in Kirsch did not apply

Ocasio. Rather, the cited portion of Kirsch rests on Supreme Court decisions—Scheidler and

Sekhar v. United States, 570 U.S. 729 (2013)—that Cain could have invoked in his § 2255

motion, Kirsch, 903 F.3d at 227, and which therefore cannot undergird his § 2241 petition based

on the § 2255(e) savings clause. See Prevatte v. Merlak, 865 F.3d 894, 898-99 (7th Cir. 2017)

(holding that a § 2241 petitioner did not satisfy the § 2255(e) savings clause where he could have

invoked his argument in his § 2255 motion). Moreover, the Second Circuit, “putting aside the

substantial evidence from which the jury could infer that Cain … attempted to extort identifiable,

tangible assets from” his victims, specifically considered Scheidler and rejected the argument

that Cain rehashes here. See Cain, 671 F.3d at 279, 282-83.

       Even were this court to consider the merits of Cain’s invocation of Kirsch, his argument

would fail. The Second Circuit in Kirsch distinguished situations where the defendant interfered

with only the victim’s non-transferable rights, which could constitute coercion, from situations

where the defendant interfered with the victim’s rights and attempted to obtain property himself,




                                                 4
which could constitute extortion, and held that Kirsch’s conviction “meets the [extortion]

requirement … that the targeted property be transferable.” 903 F.3d at 227-28. On Cain’s direct

appeal, the Second Circuit took the same view of Scheidler, holding that Cain committed

extortion because his “purpose in using violence against his victims was to acquire [their] market

share … and to exploit it for his own enrichment.” Cain, 671 F.3d at 283. Kirsch thus accords

with Cain. And as explained further in this court’s § 2241 analysis, “Ocasio did not change the

law[ and] Cain’s insufficiency of the evidence challenge fails on the merits for the reasons given

by the Second Circuit.” 2020 WL 902892, at *3. Cain therefore has demonstrated no error in

this court’s decision that requires a different result.

        Rule 52(b) provides that “the court may amend its findings—or make additional

findings—and may amend the judgment accordingly.” Fed. R. Civ. P. 52(b). Cain asks the court

to make additional findings of fact on the ground that it “did not find the facts specifically and

state its conclusions of law sep[a]rately as required by Rule 52(a).” Doc. 24 at 6-7. But Rule

52(a)(1) restricts its application to “an action tried on the facts without a jury or with an advisory

jury.” Fed. R. Civ. P. 52(a)(1). By its own terms, Rule 52(a) does not require a court “to state

findings or conclusions when ruling on a motion under Rule 12 or 56 or, unless these rules

provide otherwise, on any other motion.” Fed. R. Civ. P. 52(a)(3). Rule 52(a) thus does not

apply to this court’s resolution of Cain’s § 2241 petition.

                                              Conclusion

        Cain’s motion for reconsideration is denied. This case remains closed.



April 2, 2020                                             ___________________________________
                                                                United States District Judge




                                                   5
